161 So. 2d 718 (1964)
John R. DUNCAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 63-709.
District Court of Appeal of Florida. Third District.
March 17, 1964.
Robert L. Koeppel, Public Defender, and W. Eugene Neill, Asst. Public Defender, for appellant.
James W. Kynes, Jr., Atty. Gen. and Victor V. Andreevsky, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and HORTON and TILLMAN PEARSON, JJ.
PER CURIAM.
The appellant, seeking post-conviction relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix alleged that he, "was seized and searched illegally without a warrant * * *" and that, "property thus illegally obtained was produced in evidence against your petitioner, legal ownership of said property having never been ascertained and was a determining factor in your petitioner's conviction."
The trial judge found that any errors complained of in the petition were such errors as should have been called to the attention of the trial court and asserted by appeal. He further found that none of the errors complained of amounted to violations of due process of law and none of them were of the character that would support a collateral attack on the judgments of conviction.
*719 It should be noted that the record reveals that the petitioner was represented by counsel of his choice at the trial upon the criminal charge of which he was found guilty.
Affirmed upon authority of the rule stated in Donovan v. United States, 205 F.2d 557 (10th Cir.1953); United States v. Scales, 249 F.2d 368 (7th Cir.1957).
Affirmed.